DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                            T.R.C., a child,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D21-3665


                          September 2, 2022

Appeal from the Circuit Court for Hillsborough County; Robert A.
Bauman, Judge.

Howard L. Dimmig, II, Public Defender and Tosha Cohen, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

KELLY, LaROSE, and BLACK, JJ., Concur.


Opinion subject to revision prior to official publication.